Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 and 20 are allowed.  The invention as claimed is not obvious over the prior art, specifically, the art of Julikowski, Bishel, Helton, Kammer Smith and North.
Specifically, applicant’s arguments that the combination of the inventions claimed elements in all the independent claims would only be hit upon by improper hindsight is persuasive (Remarks, p. 7 last paragraph).  The combination of the different alloy elements, including the iron silicon in the core newly amended, and then, in combination, the frit, would not have been obvious.  While it is noted that many of the elements, perhaps by themselves may not have been allowable, meaning that there is reason perhaps why each one COULD be added to wire, there would be no reason to add so many particular elements, even if there is a known benefit.  The specificity of the claims, from the sheath to the alloys in the core to the frit, make this invention not obvious to make and only possible through improper hindsight.   As noted, though, the combination of the other elements, as perhaps individually recognized as conventional in the art, as previously described, it is their present combination and relationship to each other that makes this combination novel and not obvious. While it may be obvious to combine known elements in a known manner to achieve non-unexpected results, the specific elements amounts claimed, are beyond that of optimization and routine experimentation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715